PER CURIAM.
This is an appeal by the defendant Alfredo B. Brown from a judgment of conviction and sentence for second-degree murder entered below on an adverse jury verdict. The sole point on appeal is that the trial court erred in admitting in evidence an admittedly gruesome, blown-up, 2' x 3', color photograph of the deceased lying on the bed in which she was shot. The outstanding features of this gory photograph *1327are the dead body of the deceased and the large amounts of blood on the body, on the bed, and on the floor.
Although the issue presented is a close one, we conclude that the conceded relevance of the photograph in proving the fact of the homicide and the dimensions of the unusually small room where the homicide occurred was not outweighed by the danger of unfair prejudice. § 90.403, Fla.Stat. (1987). This is particularly true here as the photograph was useful in corroborating a thirteen-year-old eyewitness’s account that the homicide was a deliberate shooting of an unarmed victim. This result is not changed by the fact that a crime scene sketch of the homicide was also admitted depicting the dimensions of the subject room. No error is, therefore, presented by the admission of the above-stated photograph, Booker v. State, 397 So.2d 910, 914 (Fla.), cert. denied, 454 U.S. 957, 102 S.Ct. 493, 70 L.Ed.2d 261 (1981); see Patterson v. State, 513 So.2d 1257, 1260 (Fla.1987); Isaac-Ramirez v. State 450 So.2d 1236, 1237 (Fla. 3d DCA 1984), and the judgment of conviction and sentence under review is
AFFIRMED.